Citation Nr: 1020695	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a muscular strain of the low back.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a hip injury.  

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The  Veteran had active service from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The case was previously before the Board in June 2009, when 
the increased ratings were denied.  The Veteran appealed to 
the Court of Appeals for Veterans Claims (Court).  In January 
2010, the Court vacated the Board's decision and remanded the 
matter for action as outlined in a Joint Motion for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran, through his attorney, has recently submitted an 
employability evaluation.  At the end of the report, it was 
noted that the Veteran had been receiving disability benefits 
from the Social Security Administration (SSA) since 2004.  
The Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  Consequently, the case 
must be remanded for the agency of original jurisdiction 
(AOJ) to obtain and consider the Veteran's SSA medical 
records.  

The Joint Motion for Remand noted that the Board had not 
discussed an extraschedular evaluation.  The RO had discussed 
this in the February 2006 statement of the case.  However, 
additional evidence has been added to the file since then and 
more will be developed for this remand.  Thus, it is 
appropriate for the AOJ to again consider an extraschedular 
evaluation in light of evidence added to the file since 
February 2006.  

The Joint Motion for Remand noted that the Board referred the 
claim for a total disability rating based on individual 
unemployability (TDIU) to the RO and indicated that a remand 
should be considered in light of current case law, 
particularly the ruling in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The Veteran was examined by VA in January 2009.  The examiner 
expressed the opinion that the Veteran had radiculitis 
related to his service-connected disability.  This should be 
rated in the first instance by the agency of original 
jurisdiction.  

Also, an addendum opinion as to the effects of the service-
connected disabilities on the Veteran's activities would be 
helpful.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should ask the SSA for a 
complete copy of the Veteran's 
medical records.  

2.	The claims folder should be referred 
to the examiner who performed the 
January 2009 VA examination.  He 
should be asked to express an opinion 
as to how the service-connected 
disabilities impact the Veteran's 
activities.  He should be asked 
whether, in his opinion, the service-
connected disabilities prevent the 
Veteran from engaging in 
substantially gainful employment.  If 
the examiner who did the January 2009 
VA examination is not available, a 
similarly qualified examiner can 
provide the requested opinions.  If 
the opinions cannot be rendered 
without further examination or 
testing, such examination and/or 
testing should be scheduled.   

3.	Thereafter, the AOJ should 
readjudicate the right hip and back 
claims in light of any evidence added 
to the record, as well as the TDIU 
claim.  The AOJ should also 
adjudicate whether the Veteran's 
radiculitis warrants an additional 
rating, as noted above.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which specifically discusses 
entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  
An appropriate period of time should 
be allowed for response.  


Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


